               Case 2:19-cr-00239-JCC Document 43 Filed 04/15/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                            CASE NO. CR19-0239
10                          Plaintiff,                    MINUTE ORDER
11           v.

12   DALE KNAPINSKI,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to seal (Dkt. No.
18   40). The Government and Defendant Dale Knapinski ask the Court to allow Exhibits A and B to
19   the Government’s sentencing memorandum to remain under seal. (Id. at 1.) The exhibits include
20   psychological or psychiatric reports that must be filed under seal under Local Criminal Rule
21   55(b)(6) as well as additional sensitive information about the victim in this case. (Id.) The Court
22   finds that the need to maintain the victim’s privacy and security is a compelling reason that
23   outweighs the public’s interest in disclosure. See United States v. Doe, 870 F.3d 991, 998 (9th
24   Cir. 2017); Oregonian Publ’g Co. v. U.S. Dist. Ct. for Dist. of Or., 920 F.2d 1462, 1466 (9th Cir.
25   1990). Accordingly, the Court GRANTS the motion (Dkt. No. 40) and DIRECTS the Clerk to
26   maintain Docket Number 42 under seal until further order of the Court.


     MINUTE ORDER
     CR19-0239
     PAGE - 1
            Case 2:19-cr-00239-JCC Document 43 Filed 04/15/21 Page 2 of 2




 1        DATED this 15th day of April 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0239
     PAGE - 2
